     Case 18-16836-mdc           Doc 4 Filed 10/15/18 Entered 10/15/18 08:44:48                      Desc Order
                                    Requiring Documents Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

    In Re:                                             Chapter: 13
        Gary A. Feldman
                            Debtor(s)                  Bankruptcy No: 18−16836−mdc

                                        ORDER


    AND NOW, this 15th day of October, 2018 , the debtor having failed to file or submit with the
petition all of the documents required by Fed. R. Bankr. P. 1007,

  It is hereby ORDERED that:

 1. This case MAY BE DISMISSED WITHOUT FURTHER NOTICE if the documents listed
below are not filed by deadline also listed below:

               Documents and Deadline

               Matrix List of Creditors due 10/19/2018
               Atty Disclosure Statement due 10/26/2018
               Chapter 13 Plan due by 10/26/2018
               Chapter 13 Statement of Your Current Monthly Income and
               Calculation of Commitment Period Form 122C−1 Due 10/26/2018
               Means Test Calculation Form 122C−2 due 10/26/2018
               Schedules AB−J due 10/26/2018
               Statement of Financial Affairs due 10/26/2018
               Summary of Assets and Liabilities Form B106 due 10/26/2018

  2. Any request for an extension of time must be filed prior to the expiration of the deadlines listed
above in Paragraph 1.




                                                                                           By the Court

                                                                               Magdeline D. Coleman
                                                               Judge , United States Bankruptcy Court
                                                                                                                    4
                                                                                                             Form 130
